Case 1:18-cv-24142-PCH Document 47 Entered on FLSD Docket 06/26/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-cv-24142-HUCK/McAliley


  DANAE ROSALES GONZALEZ,

                 Plaintiff,

  v.

  O GROUP, LLC,

              Defendant.
  _____________________________________/

                    NOTICE OF STRIKING FILING OF DOCUMENT #45

         Defendant, O Group, LLC, by and through its undersigned counsel, hereby gives notice

  of striking the filing of Document #45 due to missing pages that were not registered by the

  CM/ECF system. Said document will be refiled.

  Dated: June 26, 2019                                Respectfully submitted,

                                                      /s/ Miguel Armenteros
                                                      Miguel Armenteros, Esq.
                                                      Fla. Bar No. 14929
                                                      Megan H. Conkey, Esq.
                                                      Fla. Bar No. 1002944
                                                      miguel@aa-firm.com
                                                      service@aclaw-firm.com
                                                      mconkey@aclaw-firm.com
                                                      lconley@aclaw-firm.com
                                                      ANNESSER ARMENTEROS, PLLC
                                                      2525 Ponce de Leon Blvd, Suite 625
                                                      Coral Gables, FL 33134
                                                      (786) 600-7446 Telephone
                                                      (786) 607-3022 Facsimile
                                                      Counsel for Defendant
Case 1:18-cv-24142-PCH Document 47 Entered on FLSD Docket 06/26/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 26th day of June, 2019, a true and correct copy of the
  foregoing was electronically filed with the Clerk using the Court’s CM/ECF System which will
  provide a notice of electronic filing upon all counsel of record, including:

         Lowell J. Kuvin, Esq.
         Law Office of Lowell J. Kuvin, LLC
         17 East Flagler Street, Suite 223
         Miami, Florida 33131
         Tel.: 305-358-6800
         Fax: 305-358-6808
         Counsel for Plaintiff
         lowell@kuvinlaw.com
         esther@kuvinlaw.com

                                                        /s/ Miguel Armenteros
                                                        Miguel Armenteros, Esq.
